—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered March 12, 1992, convicting him of robbery in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict is not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s contention that the trial court failed to properly charge the jury on the issue of identification is unpreserved for appellate review (see, People v James, 177 AD2d 595; People v Hesterbey, 134 AD2d 615). In any event, the trial court’s charge was adequate under the circumstances of this case. The court instructed the jurors on evaluating the credibility of the witnesses and advised them that the People had the burden of proving beyond a reasonable doubt that the defendant was the person who had committed the crime (see, People v Whalen, 59 NY2d 273; People v Moore, 185 AD2d 251; People v Salaam, 172 AD2d 860).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Thompson, O’Brien and Ritter, JJ., concur.